Scott, J.
Debt on a promissory note made by one Shannon,. since deceased, and Ross, the present defendant. Plea, that the note was made as an escrow. The evidence was, that the note was made and lodged in the hands of Sering, cashier, for the purpose °f having it discounted in bank; — that it was handed to the cashier by Canby, who informed the cashier that if the note should' be discounted it was to be for-hi's benefit; — but that the note never was discounted; Shannon also told the cashier, that if. the note had béen' discounted, Canby was to have had the money. It was also in evidence that Shannon, at the time of this transaction, was indebted to Canby; and that, in the event of the note’s having been discounted; Canby was to have drawn the money from the bank, and-placed it to Shannon's qrqdit; Verdict for defendant. Motion for a new trial overruled; and judgment on, the verdict. The refusal to grant a new trial, is the error complained of;
The note in question was clearly conditional, and could become binding upon the makers, or either of them, only on its being discounted in bank; and in that event only could the plaintiffs, or any other person, claim any right or interest in it. There is no evidence that the present 'defendant knew any thing of the debt due by Shannon to- Canby, op of' the agreement thatCanby was to draw the money. But had it been otherwise, it-could not affect the case. As the note could have no legal existence until it was discounted, the arrangement to pay the debt due to Canby depended upon that condition. In the argument of this case, some reliance was placed on the circumstance ofCanby's having possession of the note, and handing it to the cashier. This circumstance cannot avail the plaintiffs. Shannon had a right to make Canby, or any other person, his agent to put the note into bank and draw the money; and what he did by his agent, was, to all legal intents, as much his act as if done by himself. The disposal of the money, when thus obtained, was a matter, of private arrangementbetween Shannon and Canby, with which, neither the present plaintiffs nor the defendant had any concern.. The note,, not having been discounted, never had a legal existence. It had no binding force, upon the makers. The president and directors acquired no right or interest in it; and* of course, could maintain no action on it either for their own benefit, or for the benefit of any other person. The verdict of th#* *317jury therefore correct, and the motion for a new trial veryproperly overruled.
Stevens, for the plaintiffs.
Nelson, for the defendant.

Per Curiam.

The judgment is affirmed, with costs.